Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawing
1.	Drawing filed on 10/28/2020 has been accepted by the examiner.
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David A. Schell Reg. No. 60,484 on January 21, 2022.
The application has been amended as follows: 

Cancel claim 1-12.

Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

nning (US 2008/0204757 A1) describes to provide extra sensitivity for determination of airborne chemical agents at and below the threshold of human symptoms, a preconcentration stage is very helpful. Preconcentrators are well known in the field of gas chromatography,[ix] but are thought not to have been used in FT-IR systems. The principle of operation is two-fold. First, the higher differential solubility of organic vapors in some materials, relative to air, concentrates or captures vapors from a large volume of air passed over a material, typically a polymer. In the practice of gas chromatography, this phenomenon frequently is called solid phase extraction (SPE). After a sampling interval, heating (or, in some cases, pressure shift) causes the captured vapors to be released from the polymer and pass into a small volume of air or gas, providing much higher concentrations to the detection unit. A field-widened interferometer can provide dramatically higher energy throughput to maximize the acoustic power generated and transferred to the detector. The use of a field-widened interferometer can provide 10 to 25 times the energy throughput of a conventional interferometer of the same aperture dimensions. Of course, the aperture size can be limited by a handheld or miniature instrument footprint, but field-widening can allow the throughput to exceed that of much larger benchtop instruments. Typical benchtop instruments have aperture diameters of 2.5 to 5 cm, which provides throughput comparable to field-widened instruments with apertures of 0.5 to 1 cm. The largest practical aperture diameter for handheld instruments probably is between 1 and 2 centimeters. A high-efficiency infrared source can further improve sensitivity and reduce power consumption. Some 

	O'Brien (US 2004/0035183 A1) describes the method does not require cryofocusing, or sorbent-trap focusing, as with prior methods, although it should be appreciated that the present method can be practiced in combination with cryofocusing and/or sorbent-trap focusing of analytes in laboratory or field use. 

	Drzewiecki (US 6272905 B1) describes a method and apparatus for real time gas analysis involving determining individual concentrations of fluid constituents in a mixture of known constituents by measuring properties of the mixture and solving a set of equations, which relate the individual gas concentrations to the measured properties of the mixture, for the unknown individual gas concentrations. The individual concentrations of four gasses in a mixture are determined by: passing the mixture through a flowmeter, a capillary, an orifice, and a sonic oscillator; transducing temperature, pressure and acoustic frequency measurements taken from the sensors; determining the density, viscosity, and the specific heat of the mixture; forming three equations which respectively relate these three properties to individual gas concentrations; and solving the three equations and the constitutive equation which requires that the sum of the concentrations equal unity, for the four unknown individual gas concentrations. A single oscillator can serve as both a sensor (e.g., flowmeter, acoustic velocimeter) and an orifice. The fluidic sensors can be formed as a single chip disposable sensor module. By modifying only the processing software, the same 

	Lewis (US 2006/0272384 A1) describes the present invention, among other things, provides a method for calibrating a liquid flow sensor by pumping a volume of a fluid through the sensor for a series of fixed rates. In one embodiment, the flow rate is first determined by moving a displacing element at a controlled velocity and, by use of a valve, allowing the system output to dispense through a low-pressure orifice or piece of tubing. Because the system is pumping at low pressure during the calibration procedure, system response is rapid, regardless of component compressibility or entrapped gas pockets. In fluidic systems that utilize lead screw drives, flow sensor response is determined by averaging the measured flow rate for a complete revolution of the pump lead screw, thereby minimizing periodic lead screw derived flow rate noise. A method of calibrating a microfluidic flow sensor comprising the steps of: pumping a fluid through a microfluidic flow sensor; stopping the flow of the fluid and determining a first value from the flow sensor for the rate of flow; pumping the fluid through 

	Drzewiecki (US 6305212 B1) describes a disposable fluidic module for sensing plural characteristics of a flowing medium, said module comprising:
an inlet port for receiving the flowing medium at said module; a flow meter for receiving the flowing medium from said inlet port and configured in the form of a fluidic oscillator for transversely oscillating said flowing medium at an oscillation frequency that varies as a function of the velocity of said flowing medium, said fluidic oscillator being defined as a plurality of flow channels; and a capillary member for receiving output flow from said fluidic oscillator and establishing a pressure drop in said output flow, said capillary member comprising a common flow entrance, a common flow exit and a plurality of capillary passages extending in flow communication between said entrance and exit, said capillary passages having transverse cross-sections that are very much smaller than transverse cross-sections of said flow channels in said fluidic oscillator; wherein said module is a rigid member, and wherein said fluidic oscillator and said capillary passages are formed as flow passages defined in said rigid member.

Fernandez (US 2015/0069254 A1) describes a sample analyzing system comprising: an ionization source configured to ionize a sample under ambient pressure, the ionization source having an activated ionization source potential; an ion detector configured to operate under ambient pressure, the ion detector having an inlet with an activated ion detector inlet potential greater than the activated ionization source potential, the activated ionization source potential and the activated ion detector inlet potential formed when, respectively, the ionization source and the ion detector are activated; and a repeller positioned at the inlet of the ion detector and biased above the activated ion detector inlet potential to guide at least a portion of the ions from the ionization source into the ion detector. A sample analyzing system comprising: an ionization source configured to ionize a sample under ambient pressure, the ionization source having an activated ionization source potential; an ion detector configured to operate under ambient pressure, the ion detector having an inlet with an activated ion detector inlet potential greater than the activated ionization source potential, the activated ionization source potential and the activated ion detector inlet potential formed when, respectively, the ionization source and the ion detector are activated; and a repeller positioned at the inlet of the ion detector and biased above the activated ion detector inlet potential to guide at least a portion of the ions from the ionization source into the ion detector; wherein the ionization source is positioned orthogonally to the ion detector inlet, and the repeller is coaxially 
A method of analyzing a sample comprising: ionizing at least a portion of surface bound species of a sample under ambient pressure; guiding at least a portion of the ions toward ion detector configured to operate under ambient pressure, the ion detector having an inlet with an activated ion detector inlet potential that must be overcome to enable at least a majority of guided ions to enter the inlet; and biasing at least a portion of the guided ions into the inlet of the ion detector by providing a biasing potential in proximity of the inlet that is greater than the activated ion detector inlet potential.

Robbat (US 5970804 A) describes a sample analysis system comprising:
a sample analysis instrument; a thermal desorption unit including a body providing a desorption chamber, a removable end cap for closing the chamber, a desorber heating system arranged to heat the desorption chamber from ambient temperature to a desorption temperature by directly heating the body, a gas inlet to the desorption chamber, and a gas outlet from the desorption chamber;
a valve assembly structured and arranged to operate in a run mode wherein the valve assembly directs a flow of carrier gas to the thermal desorption unit gas inlet, and couples the thermal desorption unit gas outlet to an inlet of the sample analysis instrument, and also structured and arranged to operate in a flush mode wherein the valve assembly directs the flow of carrier gas to the inlet of the gas 

Drzewiecki (US 6250132 B1) describes a modular apparatus for analyzing a fluid includes a disposable fluidic sensor module, a replaceable transducer module, and an expendable electronics package. The disposable fluidic sensor includes a fluidic flowmeter and a capillary structure formed in a plate-like member which receives a sample fluid flow. The fluidic flowmeter is responsive to the fluid flow to generate an output indicative of the flow rate of the fluid, and the capillary structure restricts the fluid flow such that a pressure drop across the capillary structure is related to the viscosity of the fluid. The fluidic flowmeter can be a fluidic oscillator whose oscillation frequency is related to the fluid flow rate. The oscillator flowmeter also serves as an orifice, with the pressure drop across the oscillator being related to the density of the fluid. The replaceable transducer module is connectable to the fluidic sensor module via a separable interface, and includes transducers for measuring physical conditions of the fluid flowing through the fluidic sensor module. The expendable electronics package includes a processor responsive to transducer signals generated by the transducers for determining properties and conditions of the fluid, such as flow rate, density and viscosity, and for determining individual concentrations of fluid constituents of the fluid from these parameters.
	
.

Allowable Subject Matter
3.	Claims 13-14 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 13 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 13:
The primary reason for the allowance of claim 13 is the inclusion of a method for operating a mass spectrometry system with a simplified control interface for a mass spectrometry system, comprising: determining a plurality of instrument control parameters based upon equations relating a chromatographic liquid flow rate to the one or more instrument control parameters and an offset determined based on the received settings, the plurality of instrument control parameters including a nebulizing gas flow, a desolvation gas flow, a sweep gas flow, a desolvation gas temperature, an ion inlet temperature, or any combination thereof. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claim 14 is allowed due to their dependency on claim 13.



Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
January 21, 2022